DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-4 and 6 of U.S. Application 16/635,888 filed on July 16, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1 has been entered.
Claim 5 has been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 07/26/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a high-sensitivity capacitive sensor circuit comprising: wherein the sensor comprises: a first peak sensor configured to detect a peak value of the sensing signal from the first charge and discharge unit; a second peak sensor configured to detect a peak value of the reference signal from the second charge and discharge unit; a subtractor configured to calculate the difference between the peak values through subtraction between an output of the first peak sensor and an output of the second peak sensor; and an amplifier configured to amplify an output of the subtractor in combination with the other limitations of the claim.

Claims 2-4 and 6 are also allowed as they depend on allowed claim 1.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868